Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su on 1/26/2022.

The application has been amended as follows: 


IN THE CLAIMS

1. (Currently Amended) A decurling device provided on a downstream side with respect to a fixing device in a medium transporting direction and straightening a curl formed in a medium transported to the decurling device, the decurling device comprising:

an urging spring that urges the bending unit toward the medium; [[and]]
a single or a plurality of rotating members provided on a part of the guiding surface of the bending unit and rotating by coming into contact with the medium that is in contact with the guiding surface, and
a transporting unit that is provided between the fixing device and the bending unit and that transports the medium while nipping the medium, wherein the transporting unit includes a plurality transporting rollers,
wherein the bending unit is provided on the downstream side with respect to the transporting unit in the medium transporting direction, 
wherein the rotating member is positioned in contact with the transporting unit, and,
wherein if the medium is a thick medium having a thickness greater than or equal to a predetermined threshold, the guiding surface of the bending unit is retracted against the urging force of the urging unit in such a manner as to follow a movement of the medium, and
if the medium is a thin medium having a thickness smaller than the predetermined threshold, the guiding surface of the bending unit is retained at a predetermined position.



Claims 10-13 have been canceled.

Claim 15 has been amended to depend on claim 1.

Claim 16 has been amended to depend on claim 1.

Claim 18 has been canceled.



Claim 1 was amended to include the allowable subject matter of claim 10.

Claims 11 and 12 were canceled for including the same subject matter as claim 10.

Claims 13 and 18 were canceled for being directed to unelected Species Y.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A and B, as set forth in the Office action mailed on 8/6/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/6/2021 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record and the examiner’s knowledge does not disclose or suggest a transporting unit that is provided between a fixing device and a bending unit and that transports a medium while nipping the medium, wherein the transporting unit includes a plurality transporting rollers, wherein the bending unit is provided on the downstream side with respect to the transporting unit in the medium transporting direction,  wherein the rotating member is positioned in contact with the transporting unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853